Exhibit 3.1 CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION FOR NEVADA PROFIT CORPORATIONS 1:Name of the corporation: Flint Telecom Group, Inc. 2:The Articles have been amended as follows: ARTICLE IV has been amended to increase the number of total authorized shares of common stock from one hundred million (100,000,000) to two hundred million (200,000,000) shares of $0.01 par value each. 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:95%. 4.Effective Date of filing (optional): 5.Signature:/ s/ Tali Durant BY:/s/ Tali Durant Tali Durant, Secretary
